DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because the drawings are of poor quality.  Many figures are too light/faded.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-18,20-31 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
               In claim 6, lines 1, “the at least one tooth cusp” has no prior antecedent basis.
               In claim 7, line 1,  “the at least one tooth cusp” has no prior antecedent basis.
               In claim 8, line 1, “the filtering cusps” has no prior antecedent basis.
               In claim 8, lines 1 and 2, “a cusp-region average normal” is unclear.  It is assumed that this is intended to read “a cusp-region average normal axis”.
               In claim 9, line 1, “the filtering cusps”  has no prior antecedent basis.
               In claim 10, line 1, “a ratio below a minimum threshold ratio” is unclear.
               In claim 11, line 1, “a ratio above a minimum threshold ratio” is unclear.
               In claim 12, line 1, “joining the tooth cusps” has no prior antecedent basis.

               In claim 20, line 2, “the digital surface” has no prior antecedent basis.
               In claim 21, line 2, “the cusp” has no prior antecedent basis.
               In claim 22, line 3, “the filtered cusps” has no prior antecedent basis.
               In claim 23, line 3, “the arch curve” has no prior antecedent basis.
               In claim 24, line 2, a comma should be inserted after “impression”.
               In claim 24, line 7, --one or more—should be inserted before “anatomical”.
               In claim 28, line 9, --one or more—should be inserted before “anatomical”.

Allowable Subject Matter
Claims 1-5,19 are allowed.
Claims 6-18,20-31 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  The claims in this application have not been rejected with prior art because the prior art of record fails to disclose the the computer implemented method of automatically detecting and removing extraneous material from a digital dental impression, comprising the steps as recited in claim 1.  The closest prior art of record appears to be the following:
Chisti et al 2011/0184762 discloses a similar method of detecting and removing extraneous material from a digital dental impression, but does not disclose the steps of filtering the one or more dental features and determining one or more regions of interest from the joined features.

Martz et al 2018/0303581 discloses a computer implemented method of detecting material from a digital dental impression, but does not disclose the steps of filtering one or more dental features, digitally joining the one or more dental features, and determining one or more regions of interest from the joined dental features.
Deichmann et al 2013/0218531 discloses a computer implemented method of automatically detecting material from a digital dental impression, but does not disclose the steps of filtering one or more dental features, digitally joining the one or more dental features, and determining one or more regions of interest from the joined dental features.  It is noted that Deichmann et al disclose filtering, the filtering is not performed on the dental features.
Kuo et al 2014/0067334 discloses a computer-implemented method of automatically detecting and removing extraneous material from a digital dental impression, but does not disclose the steps of digitally joining one or more dental features, and determining one or more regions of interest from the joined dental features.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D LUCCHESI whose telephone number is (571)272-4977. The examiner can normally be reached M-F 800-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772